                                                 1   Andrew M. Jacobs, Esq.
                                                     Nevada Bar No. 12787
                                                 2   Wayne Klomp, Esq.
                                                 3   Nevada Bar No. 10109
                                                     SNELL & WILMER L.L.P.
                                                 4   50 West Liberty Street, Suite 510
                                                     Reno, NV 89501-1961
                                                 5   Telephone: (775) 785-5440
                                                     Facsimile: (775) 785-5441
                                                 6   Email: ajacobs@swlaw.com
                                                 7          wklomp@swlaw.com

                                                 8   Attorneys for Plaintiff Wells Fargo Bank, N.A.

                                                 9
                                                                                 UNITED STATES DISTRICT COURT
                                                10
                                                                                         DISTRICT OF NEVADA
                                                11

                                                12
                                                                                                       Case No.: 2:15-cv-00813-RFB-CWH
          Wilmer




                                                     WELLS FARGO BANK, N.A., a national
                   50 WEST LIBERTY, SUITE 510




                                                13
                      RENO, NEVADA 89501




                                                     banking association;
                         LAW OFFICES


                         (775) 785-5440




                                                14
Snell &L.L.P.




                                                                           Plaintiff,                  STIPULATION AND ORDER TO
                                                15   vs.                                               EXTEND TO FILE RESPONSES AND
                                                                                                       REPLIES TO MOTIONS FOR
                                                16   SFR INVESTMENTS POOL 1, LLC, a                    SUMMARY JUDGMENT
                                                17   Nevada limited-liability company;
                                                     SOUTHERN HIGHLANDS COMMUNITY                      (First Request)
                                                18   ASSOCIATION, a Nevada non-profit
                                                     corporation; TERRAZA HOMEOWNERS
                                                19   ASSOCIATION, a Nevada non-profit
                                                     corporation; and ALESSI & KOENIG, LLC,
                                                20   a Nevada limited-liability company;
                                                21
                                                                           Defendants.
                                                22
                                                     AND ALL RELATED CASES
                                                23

                                                24          The parties to this case including Wells Fargo Bank, N.A. (“Wells Fargo”), Southern

                                                25   Highlands Community Association (the “Association”), and SFR Investments Pool 1, LLC

                                                26   (“SFR” and jointly with Wells Fargo and the Association, the “Parties”),1 by and through their

                                                27
                                                     1
                                                28     Alessi & Koenig, LLC has not indicated it intends to participate further in this case pursuant to
                                                     the Court’s order dated July 25, 2018 (ECF No. 80).

                                                                                               -1-
                                                 1   attorneys of record hereby stipulate and request an order extending the deadline to file responses

                                                 2   to all pending motions for summary judgment. The current deadline for responses is Monday,

                                                 3   May 27, 2019, and the deadline for replies is June 3, 2019, as established by the Court’s Minute

                                                 4   Order lifting the stay on April 10, 2019 (ECF No. 81).

                                                 5           The Parties request that the deadlines be extended by one week and 10 days respectively,

                                                 6   to June 3, 2019 for responses and June 13, 2019, for replies. The Parties request this extension in

                                                 7   good faith for the benefit of the parties and counsel to provide adequate time for briefing and

                                                 8   because their offices will be closed on May 27, 2019 for the Memorial Day holiday.

                                                 9   DATED this 23rd day of May, 2019.                 DATED this 23rd day of May, 2019.
                                                10
                                                     KIM GILBERT EBRON                                 ALVERSON, TAYLOR, MORTENSEN &
                                                11                                                     SANDERS

                                                12   By:    /s/ Diana S. Ebron                         By:       /s/ Alexander P. Williams
                                                        Diana S. Ebron, Esq.                                 Kurt Bonds, Esq.
          Wilmer
                   50 WEST LIBERTY, SUITE 510




                                                13      Nevada Bar No. 10580                                 Nevada Bar No. 6228
                      RENO, NEVADA 89501




                                                                                                             Alexander P. Williams, Esq.
                                                        7625 Dean Martin Drive, Suite 110
                         LAW OFFICES


                         (775) 785-5440




                                                14                                                           Nevada Bar No. 14644
                                                        Las Vegas, Nevada 89139
Snell &L.L.P.




                                                                                                             7401 W. Charleston Boulevard
                                                15      Attorneys for SFR Investments Pool 1, LLC            Las Vegas, Nevada 89117
                                                                                                             Attorneys for Southern Highlands
                                                16                                                           Community Association
                                                     DATED this 23rd day of May, 2019.
                                                17
                                                     SNELL & WILMER L.L.P.
                                                18

                                                19   By:      /s/ Wayne Klomp
                                                           Wayne Klomp, Esq.
                                                20         Nevada Bar No. 10109
                                                           50 West Liberty Street, Suite 510
                                                21         Reno, Nevada 89501
                                                           Attorneys for Plaintiff
                                                22

                                                23

                                                24

                                                25                                               ORDER
                                                26   IT IS SO ORDERED.
                                                                                                         ___________________________________
                                                                                                        ________________________________
                                                27                                                       UNITED STATES
                                                                                                        RICHARD          DISTRICT JUDGE
                                                                                                                   F. BOULWARE,    II
                                                28                                                      UNITED   STATES DISTRICT JUDGE
                                                                                                         DATED _________________________.
                                                                                                        Dated: May 28, 2019
                                                                                                        DATED this
                                                                                               -2-
                                                 1                                   CERTIFICATE OF SERVICE
                                                 2          I hereby certify that on May 23, 2019, I electronically filed the foregoing with the Clerk of

                                                 3   Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.

                                                 4   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.

                                                 5   Diana S. Ebron, Esq.
                                                     Jacqueline A. Gilbert, Esq.
                                                 6   Karen L. Hanks, Esq.
                                                     Kim Gilbert Ebron
                                                 7   7625 Dean Martin Drive, Suite 110
                                                     Las Vegas, Nevada 89139
                                                 8   diana@kgelegal.com
                                                     jackie@kgelegal.com
                                                 9   karen@kgelegal.com
                                                     Attorneys for SFR Investments Pool 1, LLC
                                                10
                                                     Kurt Bonds, Esq.
                                                11   Alexander P. Williams, Esq.
                                                     Alverson, Taylor, Mortensen & Sanders
                                                12   7401 W. Charleston Boulevard
                                                     Las Vegas, Nevada 89117
          Wilmer
                   50 WEST LIBERTY, SUITE 510




                                                13   efile@alversontaylor.com
                      RENO, NEVADA 89501




                                                     Attorneys for Southern Highlands Community Association
                         LAW OFFICES


                         (775) 785-5440




                                                14
Snell &L.L.P.




                                                15          DATED: May 23, 2019.
                                                16                                                     /s/ Lara J. Taylor
                                                                                                  An Employee of Snell & Wilmer L.L.P.
                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28


                                                                                               -3-
